FILED
                                                                                February 2 7, 24Hl7

                                                                                  TNCOURTOF'
                                                                             WOR.KERS' •O UMFINS.ffiON
                                                                                    •C1.illilS

                                                                                    TiJn.e 3 :30Pli.I

            TENNESSEE BUREAU OF WORKERS' COMPENSATION
           IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                           AT COOKEVILLE

JASON WRIGHT,                                 )   Docket No.: 2016-04-0202
         Employee,                            )
v.                                            )   State File No.: 38476-2016
                                              )
R & D ENTERPRISES OF TN.                      )   Judge Robert Durham
d/b/a MR. TRANSMISSION                        )
           Employer.                          )


              EXPEDITED HEARING ORDER DENYING BENEFITS


        This cause came before the undersigned Workers' Compensation Judge on
February 17, 2017, upon the Request for Expedited Hearing (REH) filed by Mr. Wright.
The central legal issue is whether Mr. Wright sustained a work-related injury on May 23,
2016, entitling him to workers' compensation benefits. The Court holds that Mr. Wright
is unlikely to prevail at trial in establishing that his injury was not idiopathic in nature.

                                     History of Claim

        Mr. Wright testified that on May 23, 2016, he was working at Mr. Transmission in
Cookeville when he began the process of hooking up a machine to flush the transmission
line on a car that was on a lift. As he began the task, he felt fine with no symptoms at all.
He remembers being under the car and picking up an electric cord to plug into a wall
outlet. He had unhooked a sway bar on the car, and had to take a step toward the front
tire to avoid the bar and get out from under the car. The next thing he remembered is
being on the ground with his co-worker, Casey Morgan, standing over him. Mr. Wright
admitted he did not remember why he fell to the floor.

        Mr. Morgan, the only witness to the fall, testified that he had his back turned while
Mr. Wright was under the vehicle. He heard a "thump" that sounded like a basketball
hitting someone in the head. When he turned around, he saw Mr. Wright staggering and
then collapsing to the floor, apparently unconscious.


                                              1
       Mr. Wright testified that when he came to, he sat down to rest and noticed his
vision was blurry. He then became emotional and burst into tears. Gary Cravens, the
owner, arrived and decided to take Mr. Wright to the emergency room because Mr.
Wright was crying and incoherent, stating something "was not right."

        At the emergency room, Mr. Wright continued to act confused and had difficulty
concentrating, blurred vision, nausea, and a severe headache. According to his wife, he
told the admitting nurse he weighed one-hundred twenty pounds when he actually weighs
around one-hundred seventy. However, there is nothing in the records indicating Mr.
Wright exhibited any cuts, bruising, or other contusions to his head. Furthermore, no one
testified to observing any marks on Mr. Wright's head that would denote an injury.

       Mr. Wright told the hospital staff that he had been evaluated for head concussions
on two previous occasions, but he did not remember if he hit his head this time or just fell
to the ground "for no reason at all." (Ex. 6 at 6.) The hospital admitted him overnight
due to his episode of unexplained syncope and ran a variety of tests, including a CT brain
scan, a heart monitor and comprehensive blood work. None of the tests showed any
abnormalities other than possible hypertension. The hospital discharged him the next
day. (Ex. 6.)

        Mr. Wright testified that he and Mr. Cravens agreed he should take a few days off
work to recover. On Memorial Day, he again became emotional without apparent
justification. As a result, he saw his family medical provider, Greg Hargis, N.P. He told
N.P. Hargis "he passed out" at work and suffered headaches, dizziness and memory
difficulties since. N.P. Hargis ordered a brain MRI that was normal. N.P. Hargis then
referred Mr. Wright to Dr. Thuy Ngo, a neurologist, due to his "recent syncope with
vertigo" and took him offwork. (!d. at 21, 23, 26.)

       Dr. Ngo saw Mr. Wright on June 21. Mr. Wright told Dr. Ngo that he had not
been able to work since the incident, although he was only suffering mild memory loss
and minimal vertigo at that point. The record notes Mr. Wright had suffered from
chronic and recurrent headaches over the last several years, with Ms. Wright stating he
went through a box of Goody Headache Powders each week. (Ex. 6 at 27.) At the
hearing, Ms. Wright testified she had exaggerated Mr. Wright's headaches to Dr. Ngo.
Dr. Ngo also noted Mr. Wright's mother suffered from migraine headaches.

        Dr. Ngo observed that Mr. Wright's condition was "suggestive of a possible
closed head injury with brief post-concussive syndrome" as well as "probable familial
migraines." He stated Mr. Wright could return to work from a neurological standpoint.
(!d. at 28.) N.P. Hargis released Mr. Wright to return to work on June 27. (!d. at 29.)
Mr. Wright testified he is back at work and fully recovered from the incident with no
need for additional medical treatment.


                                             2
       At the hearing, Mr. Wright testified he received medical treatment twice in the
past for concussions, although he did not provide any medical records regarding this
treatment. He also believed he might have suffered concussions on four other occasions
for which he did not receive treatment. He stated that each time his symptoms were
similar to the symptoms he had following the May 23 incident; i.e., blurred vision,
memory loss, confusion, headaches and unexplained crying. His wife corroborated this
testimony for the incidents that occurred during their marriage, and Mr. Cravens testified
he witnessed Mr. Wright experience similar symptoms following an episode where Mr.
Wright allegedly sustained a concussion.

                         Findings of Fact and Conclusions of Law

       As in all workers' compensation actions, Mr. Wright, as the claimant, has the
burden of proof on the essential elements of his claim. Scott v. Integrity Staffing
Solutions, 2015 TN Wrk. Comp. App. Bd. LEXIS 24, at *6 (Aug. 18, 2015). However,
since this is an expedited hearing, he only has to come forward with sufficient evidence
from which the Court can determine he is likely to prevail at a hearing on the merits in
order to meet his burden. McCord v. Advantage Human Resourcing, 2015 TN Wrk.
Comp. App. Bd. LEXIS 6, at *7-8, 9 (Mar. 27, 2015).

       In order to establish causation, an employee must prove "to a reasonable degree of
medical certainty that [the injury] contributed more than fifty percent (50%) in causing
the death, disablement or need for medical treatment, considering all causes." Tenn.
Code Ann.§ 50-6-102(14)(C) (2016). The term "reasonable degree of medical certainty"
means that, "in the opinion of the physician, it is more likely than not considering all
causes, as opposed to speculation or possibility." Tenn. Code Ann. § 50-6-102(14)(0)
(2016). Thus, causation must be established by expert medical testimony, and it must be
more than "speculation or possibility" on the part of the doctor. !d. In this matter, the
Court finds Mr. Wright's evidence is not likely to establish causation at a compensation
hearing, and his injury may be described as idiopathic in nature ..

       "An idiopathic injury is one that has an unexplained origin or cause, and generally
does not arise out of the employment unless some condition of the employment presents a
peculiar or additional hazard." McCaffery v. Cardinal Logistics, 2015 TN Wrk. Comp.
App. Bd. LEXIS 50, at *9 (Dec. 10, 2015) (citations omitted). An idiopathic injury is
only compensable if the "accident originated in the hazards to which the employee was
exposed as a result of performing his job duties." !d. at * 10.

        The Court finds Mr. Wright to be a candid and forthright witness and does not
doubt his credibility. However, the fact remains his testimony established that he does
not know why he fell, and there were no witnesses that saw him strike his head or
encounter any hazard that caused him to fall . Mr. Morgan heard a "thump" that sounded
like a basketball hitting a face, but that is the extent of his proof; he did not even testify as

                                               3
to where the sound emanated, much less that it was Mr. Wright striking his head. Mr.
Wright did not have any marks on his head denoting a collision, and the CT brain scan at
the hospital did not reveal any abnormalities.

       Mr. Wright made a valiant effort to meet his burden of proof through his
movements just before he lost his memory, Mr. Morgan's "thump," and the fact that his
symptoms following the event were similar to symptoms he had suffered in the past when
diagnosed with a concussion. However, the Court finds this circumstantial evidence
insufficient to establish the causal link necessary to render the incident compensable.
Furthermore, Dr. Ngo, a neurologist who was well aware of Mr. Wright's asserted
history, could only state that his history was "suggestive of possible closed head injury
with brief post-concussive syndrome." This falls well short ofthe "reasonable degree of
medical certainty" required of physicians to establish causation. Tenn. Code Ann. 50-6-
102(14)(C) (2016) ..

       Therefore, the Court holds at this time that Mr. Wright is unlikely to prevail at a
hearing on the merits in proving that he sustained an injury on May 23, 2016, arising
primarily out of and in the course and scope of his employment. /d.

 IT IS, THEREFORE, ORDERED as follows:

 1.   Mr. Wright's request for workers' compensation benefits is denied at this time.

 2. This matter is set for a Scheduling Hearing/Status Conference on April 10, 2017,
 at 1:00 p.m. C.T. The parties must call 615-253-0010 or toll-free at 866-689-9049 to
 participate in the Hearing._ Failure to call in may result in a determination of the issues
 without your further participation.




                                     ert V. Durham, Judge
                                  Court of Workers' Compensation Claims




                                            4
                                    APPENDIX

Exhibits:

1.     Affidavit of Jason Wright
2.     Wage Statement
3.     Notice of Denial
4.     Job Description
5.     Medical records of Priority Care
6.     Medical records of Cookeville Regional Medical Center and Dr. Thuy Ngo

Technical Record:

1.     Petition for Benefit Determination
2.     Dispute Certification Notice
3.     Request for Expedited Hearing
4.     Motion to Allow Telephonic Appearance
5.     Order Granting Motion to Allow Telephonic Appearance
6.     Employer's Pre-Hearing Statement


                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Expedited Hearing Order
Denying Benefits was sent to the following recipients by the following methods of
                    _ day ofF ebruary 20 17.
service on this the 27th

Name                    Certified    Via        Via    Service sent to:
                         Mail        Fax       Email
Jason Wri ht                                    X                         ahoo.com
Cole Stinson                                    X      Cole.stinson



                                                m, Clerk of Court
                                       Court o  orkers' Compensation Claims
                                       WC.CourtCierk@tn.gov




                                           5